Citation Nr: 1433589	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-19 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served in the United States Army from March 1970 to March 1972. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Buffalo, New York (RO), which denied the benefit sought on appeal. 

In July 2012, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the Board's remand directives, the Veteran was advised of the requirements for substantiating a claim for total disability based on unemployability (TDIU), the record was updated with his VA treatment records since 2009, and he was afforded a VA psychiatric evaluation to current evaluate the severity of his disability.  The Veteran's PTSD claim was readjudicated via a December 2012 supplemental statement of the case (SSOC).  The Board finds that there has been compliance with 2012 remand directives and no further action is required.   See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

A review of the Veteran's virtual VA electronic claims file reveals that additional relevant VA treatment records have been associated with the record.  These records have been reviewed and considered by the Board.


FINDINGS OF FACT

1.  Throughout the period under appeal, the Veteran's PTSD disability has been manifested by no more than anxious and depressed mood, constricted affect, mild short-term memory and concentration impairment, anxiety, social withdrawal, discomfort in crowds, hyperviligence, emotional detachment, irritability, sleeping impairment, and disturbances in mood and motivation.  The Veteran's symptomatology has been characterized as moderate level of severity and more closely approximates impairment that results in reduced reliability and productivity.  
2.  At no point during the period under appeal is the Veteran's PTSD disability
manifested by obsessed rituals; speech issues, near-continuous panic or depression affecting his ability to function independently; impaired impulse control judgment, or abstract thinking; gross impairment in thought processes or communication; inability to maintain hygiene; or other symptoms on a par with the level of severity exemplified in these manifestations. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter dated in February 2009, which included notice with respect to the effective-date element of the claim, prior to the most recent adjudication of his claim in March 2009.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his increased rating claims.

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service personnel records, post-service VA and private treatment records, and his testimony and lay statements. 

The Veteran was afforded VA psychiatric examinations in March 2009 and December 2012.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented her current medical condition, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has declined the opportunity for a personal hearing before a member of the Board.

Accordingly, the Board will address the claims on appeal.

2.  Increased Evaluation 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD and bipolar disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following.  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 (2011) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks a higher evaluation for his PTSD disability.  He contends that the severity of his PTSD disability is more severe than the criteria associated with his current assigned 50 percent evaluation.  

A review of the record shows that the Veteran has been receiving VA mental health treatment since 2002 for PTSD and anxiety symptoms.  In February 2009, the Veteran filed his claim for increased rating for his PTSD disability, because he felt that his symptomatology had worsened.  At that time, the Veteran submitted a January 2009 VA medical statement from his treating licensed social worker who stated that the Veteran had been receiving treatment for his PTSD disability since 2002, and she felt that the Veteran's symptoms had increased in 2006 and onward as the Veteran experienced greater difficulty controlling his reaction to events.  The VA licensed social worker observed that the Veteran experienced intrusive thoughts about Vietnam and he expressed increased anger and irritability towards others.  The VA licensed social worker stated that although the Veteran had initially developed better control of his symtpoms, it appeared that his symptoms had increased and interfered with his life in terms of relationship, work and socialization. 

The Veteran was afforded a VA psychiatric examination in March 2009.  In that examination report, the examiner noted that the Veteran complained of daily intrusive thoughts, occasional nightmares, social anxiety, discomfort in crowds, withdrawal from others, being easily startled, sleep impairment, low mood and disturbances in motivation, and emotional detachment.  He reported that he experienced mild anxiety-related problems while at work, and he reported having had episodes of anger towards others.  The Veteran reported that he was married and he had a good relationship with his wife.  


On mental status examination, the March 2009 VA examiner observed that the Veteran had appropriate appearance, behavior, and hygiene.  He made good eye contact with the examiner throughout the evaluation.  The examiner observed that the Veteran's speech was pressured, over-productive and circumstantial, which was attributable to generalized anxiety observed during clinical evaluation.  The Veteran had a constricted affect and anxious mood.  There was no evidence of thought process or thought content abnormalities, and he denied any suicidal or homicidal thoughts.  The Veteran reported that he had experienced episodic disruptions in focus and short-term, but his memory and concentration were evaluated as normal on clinical evaluation.  Diagnoses of PTSD and generalized anxiety were provided. The Veteran was assigned a GAF scaled score of 58.  His symptomatology was characterized as moderate in nature. 

On functional assessment, the March 2009 VA examiner concluded that clinical evaluation did not reveal any severe impairment that would impact his activities of daily living; however, it was felt that the Veteran's disability caused him moderate social impairment.  The VA examiner concluded that based on a review of the record, the Veteran's symptomatology, primarily his general anxiety, had worsened since he was last evaluated by VA in 2003.  The VA examiner observed that the Veteran was markedly anxious and ruminative, which moderately impaired his ability to enjoy activities.  In regards to occupational functioning, the VA examiner noted that the Veteran was currently employed and he denied any major work-related disruptions.  The VA examiner felt that the Veteran likely experienced some mild problems with focus and concentration on work tasks due to his anxiety and he expressed irritability and anger with co-worker and supervisions.  The Veteran's occupational impairment was evaluated as mild severity.   

Subsequent VA treatment records dated from 2009 through 2012 show that the Veteran regularly sought treatment for his PTSD.  The Board notes that these treatment records primarily reflect complaints of anxiety, sleep impairment, and stress at work.  The Veteran was consistently assigned a GAF scaled score of 52 throughout this period.  VA treatment records dated in 2009 show that the Veteran began to complain of visual and auditory hallucinations manifested by altered writing on a sign and whispered voices.  His hallucinations were felt to be seizure-related as his hallucinations were non-specific.  See February 2009 VA mental health treatment records as well as March 2012 VA neurologic consultation report. 

In August 2012, the Veteran underwent another VA psychiatric examination to evaluate the severity of his PTSD disability.  The VA examination report shows that the Veteran's PTSD disability was manifested by depressed mood, anxiety, sleep impairment, mild memory loss, and disturbances in mood and motivation.  The Veteran informed the VA examiner that he was married and he had a good relationship with wife.  The Veteran reported that he was currently employed in retail.  It was noted that the Veteran reported that he was able to do his work adequately and he got along with his co-workers and supervisors, but he experienced increased stress associated with limited work due to slow business and reduced work hours.  The Veteran was assigned a GAF scaled score of 60 and his PTSD was characterized as moderate in severity.  The 2012 VA examiner opined that his PTSD disability resulted in occupational and social impairment with occasion decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The 2012 VA examiner concluded that based on a review of the record, the severity of the Veteran's PTSD disability had remained constant since he was lasted evaluated by VA in March 2009.  
 
Based on the review all the medical and lay evidence, the Board concludes that the findings show that the Veteran's disability does not meet criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130.

Initially, the Board observes that the Veteran's medical records reflect nonservice-connected diagnosis of seizure disorder, which includes manifestations of auditory and visual hallucinations.  In evaluating a psychiatric disability, the Board is mindful that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, the competent medical evidence demonstrates that his hallucinations are attributable to his nonservice-connected seizure disorder and not associated with his mental health symptomatology.  See February 2009 VA mental health treatment records as well as March 2012 VA neurologic consultation report. As such, the Veteran's hallucinations cannot be included in the evaluation of his PTSD symptomatology.  

Collectively, the aforementioned lay and medical evidence reflects that throughout the appeal period, the Veteran's PTSD was manifested predominantly by the following symptoms: anxiety, depressed mood, constricted affect, mild memory impairment, social withdrawal, irritability, worried and ruminative thoughts, sleep impairment, and poor concentration.  Although the Veteran reported that he had a good relationship with his wife, he exhibited moderate social impairment as result of his marked anxiety and ruminative behavior.  The 2012 VA examiner felt that the Veteran's disability resulted decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  These symptoms more closely approximate the criteria for the current assigned 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The 2009 VA examination does reflect findings of speech abnormalities; however, both the 2009 and 2012 VA examiners only assessed the Veteran's overall symptomatology as "moderate."  Moreover, the medical evidence during this period shows that the Veteran consistently received a GAF scaled score between 52 and 60, which is indicative of moderate symptoms, or moderate difficulty in social or occupational functioning.   These scores do not indicate symptoms so severe as to result in deficiencies in most areas, which must be shown to warrant the higher, 70 percent disability rating.

Although his treating VA social worker and the 2009 VA examiner felt that the Veteran's PTSD disability had worsened since his 2003 VA examination, the competent evidence of record does not show that his symptomatology or his overall degree of social and occupational impairment supports an evaluation in excess of 50 percent.  At no point do the objective medical findings of record show evidence of obsessive ritualistic behavior, impaired impulsive control, or near-constant panic attacks or depressed mood.  The Veteran was oriented and cooperative during each clinical evaluation.  Again, even though the Veteran experienced hallucinations, his hallucinations are not attributable to his service-connected PTSD disability and are felt to be caused by his nonservice-connected seizure disorder.  

Nor does the evidence demonstrate that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The record also reflects that the Veteran continues to work, despite reporting some anxiety-related problems at work in dealing with coworkers and customers in the past.  In fact, the only difficulty at his employment reported during the most recent VA examination was reduced hours due to a slow down in business.  Thus, the Veteran's is clearly not shown to be manifested by total social and occupational impairment so as to warrant a 100 percent rating.

Taking into account all of the relevant evidence of record, the Board finds that the medical and lay evidence of record does not indicate that the Veteran's psychiatric disability meets the rating criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the rating assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In short, after a review of all the evidence of record, the Board finds that the currently described symptomatology does not warrant assignment of the next higher rating for the Veteran's PTSD disability (and does not approximate those criteria).  The evidence is strongly in favor of the current 50 percent rating.  See 38 C.F.R. § 4.130.  The preponderance of the evidence is against the claim for increase, and it must be denied.  

Extra-schedular Considerations 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the assigned 50 percent rating.  A rating in excess of that assigned is provided for certain manifestations of his PTSD but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability (TDIU) is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has asserted that his symptomatology has impacted his ability to work, at no time during the pendency of this claim has the Veteran alleged that he is unemployable as a result of his PTSD.  Notably, the evidence of record shows that the Veteran continues to work on a regular basis.  Therefore, further consideration of this matter is not necessary.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


